DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 7-10, 12, 16, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 10, and 16, claims 1, 7, 10, and 16 recite the limitation the second source of AC electric power". There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the limitation to recite “the second output of AC electric power” or “the second source of propulsion power”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 10, 12, 16, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160365810 A1 to Armstrong et al.
Regarding claim 1, Armstrong et al. discloses a method comprising:
providing a first electric propulsor (Fig. 1: 6A) and a second electric propulsor (6B) with a first source of propulsion power from a generator (2) configured for generating a first output of alternating current (AC) electric power (16); 
providing the first electric propulsor and the second electric propulsor with a second source of propulsion power from at least one motor inverter (9) operatively coupled to a direct current (DC) power source (10), the at least one motor inverter configured to convert the DC electric power from the DC power source into a second output of AC electric power (output of 9); 
monitoring a frequency of the first electric propulsor or the second electric propulsor through the motor inverter and detecting desynchronization between a frequency of the generator and the frequency of the first electric propulsor or the second electric propulsor [0018 and 0037]; and 
modulating the second source of AC electric power applied to a desynchronized one of the first electric propulsor and the second electric propulsor from the at least one motor inverter to synchronize the frequency of the desynchronized one of the first electric propulsor and the second electric propulsor with the frequency of the generator [0033], and maintaining, during the synchronization, a connection between the generator and the desynchronized one of the first electric propulsor and the second electric propulsor [0038].
Regarding claim 3, Armstrong et al. discloses disconnecting the at least one motor inverter from the first electric propulsor to synchronize the frequency of the second electric propulsor with the frequency of the generator, and disconnecting the at least one motor inverter from the second electric propulsor to synchronize the frequency of the first electric propulsor with the frequency of the generator (Fig. 2: 120).
Regarding claim 7, Armstrong et al. discloses modulating the second source of AC electric power applied to the desynchronized one of the first electric propulsor and 
Regarding claim 8, Armstrong et al. discloses providing the first electric propulsor and the second electric propulsor with the first source of propulsion power from the generator comprises providing the first electric propulsor with the first source of propulsion power from a first stator of the generator, and providing the second electric propulsor with the first source of propulsion power from a second stator of the generator [0017].
Regarding claim 10, Armstrong et al. discloses a system comprising:
a processing unit; and a non-transitory computer readable medium having stored thereon programming instructions executable by a processor [0064] for:
providing a first electric propulsor (Fig. 1: 6A) and a second electric propulsor (6B) with a first source of propulsion power from a generator (2) configured for generating a first output of alternating current (AC) electric power (16); 
providing the first electric propulsor and the second electric propulsor with a second source of propulsion power from at least one motor inverter (9) operatively coupled to a direct current (DC) power source (10), the at least one motor inverter configured to convert the DC electric power from the DC power source into a second output of AC electric power (output of 9); 
monitoring a frequency of the first electric propulsor or the second electric propulsor through the motor inverter and detecting desynchronization between a 
modulating the second source of AC electric power applied to a desynchronized one of the first electric propulsor and the second electric propulsor from the at least one motor inverter to synchronize the frequency of the desynchronized one of the first electric propulsor and the second electric propulsor with the frequency of the generator [0033], and maintaining, during the synchronization, a connection between the generator and the desynchronized one of the first electric propulsor and the second electric propulsor [0038].
Regarding claim 12, Armstrong et al. discloses the programming instructions are further executable for disconnecting the at least one motor inverter from the first electric propulsor to synchronize the frequency of the second electric propulsor with the frequency of the generator, and disconnecting the at least one motor inverter from the second electric propulsor to synchronize the frequency of the first electric propulsor with the frequency of the generator (Fig. 2: 120).
Regarding claim 16, Armstrong et al. discloses modulating the second source of AC electric power applied to the desynchronized one of the first electric propulsor and the second electric propulsor is performed in response to a command from a controller (Fig. 1: 12).
Regarding claim 24, Armstrong et al. discloses providing the first electric propulsor and the second electric propulsor with the first source of propulsion power from the generator comprises providing the first electric propulsor with the first source of propulsion power from a first stator of the generator, and providing the second electric .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 17, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160365810 A1 to Armstrong et al. in view of US 9586690 B2 to Rajashekara et al.
Regarding claim 9, Armstrong et al. discloses a method as described above.
However, it fails to disclose the at least one motor inverter comprises a first motor inverter operatively coupled to the first electric propulsor and a second motor inverter operatively coupled to the second electric propulsor.
Rajashekara et al. teaches the at least one motor inverter comprises a first motor inverter (Fig. 2: 138) operatively coupled to the first electric propulsor (motor) and a second motor inverter (138) operatively coupled to the second electric propulsor (motor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the multiple motor inverters as disclosed by Rajashekara et al. to the method disclosed by Armstrong et al.
One would have been motivated to do so for backup and redundancy. 
Regarding claim 17, Armstrong et al. discloses a system comprising:
a generator (Fig. 1: 2) configured for generating a first source of alternating current (AC) electric power (16) from the rotational mechanical power; 
at least one motor inverter (9) configured to convert DC electric power received from a DC power source (10) to AC electric power to provide a second source of AC electric power (output of 9); 
a first electric propulsor (6A) and a second electric propulsor (6B) operatively coupled to the generator (2) to receive AC electric power therefrom and operatively coupled to the at least one motor inverter (9) to receive AC electric power therefrom; and 
a controller (12) configured for monitoring a frequency of the first electric propulsor or the second electric propulsor through the motor inverter and detecting desynchronization between a frequency of the generator and the frequency of the first electric propulsor or the second electric propulsor [0018 and 0037], and for modulating the AC electric power applied to a desynchronized one of the first electric propulsor and the second electric propulsor from the at least one motor inverter to synchronize the frequency of the desynchronized one of the first electric propulsor and the second electric propulsor with a frequency of the generator [0033], and maintaining, during the synchronization, a connection between the generator and the desynchronized one of the first electric propulsor and the second electric propulsor [0038].
However, it fails to disclose a thermal engine configured for outputting rotational mechanical power.
Rajashekara et al. teaches a thermal engine (Fig. 2: 110) configured for outputting rotational mechanical power.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the thermal engine as disclosed by Rajashekara et al. to the system disclosed by Armstrong et al.
One would have been motivated to do so to improve rotational power to the generator.  
Regarding claim 21, Armstrong et al. discloses the controller is further configured for disconnecting the at least one motor inverter from the first electric propulsor to synchronize the frequency of the second electric propulsor with the frequency of the generator, and disconnecting the at least one motor inverter from the second electric propulsor to synchronize the frequency of the first electric propulsor with the frequency of the generator (Fig. 2: 120).
Regarding claim 22, Armstrong et al. discloses the generator comprises a first stator for providing the first source of AC electric power to the first electric propulsor and a second stator for providing the first source of AC electric power to the second electric propulsor [0017].
Regarding claim 23, Armstrong et al. discloses a system as described above.
However, it fails to disclose the at least one motor inverter comprises a first motor inverter operatively coupled to the first electric propulsor and a second motor inverter operatively coupled to the second electric propulsor.
Rajashekara et al. teaches the at least one motor inverter comprises a first motor inverter (Fig. 2: 138) operatively coupled to the first electric propulsor (motor) and a second motor inverter (138) operatively coupled to the second electric propulsor (motor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the multiple motor inverters as disclosed by Rajashekara et al. to the system disclosed by Armstrong et al.
One would have been motivated to do so for backup and redundancy. 
Regarding claim 25, Armstrong et al. discloses a system as described above.
However, it fails to disclose providing the first electric propulsor and the second electric propulsor with the second source of propulsion power from the at least one motor inverter comprises providing the first electric propulsor with the second source of propulsion power from a first inverter and providing the second electric propulsor with the second source of propulsion power from a second inverter.
Rajashekara et al. teaches providing the first electric propulsor and the second electric propulsor with the second source of propulsion power from the at least one motor inverter comprises providing the first electric propulsor (Fig. 2: motor) with the second source of propulsion power from a first inverter (138) and providing the second electric propulsor (motor) with the second source of propulsion power from a second inverter (138).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the multiple motor inverters as disclosed by Rajashekara et al. to the system disclosed by Armstrong et al.
One would have been motivated to do so for backup and redundancy.

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “Armstrong does not disclose maintaining a connection between the generator and the single propulsor during synchronization of the single propulsor by the synchronization circuit”, the Examiner respectfully disagrees. Paragraph [0035] does disclose that the desynchronized motor 6A is still connected to the generator while synchronizing is occurring from motor inverter circuit 4, “Control unit 12 may enable isolation devices 5A and 5E, while isolation device 5B is enabled, such that motor 6A is driven by the output of synch circuit 4 (e.g., the synchronizing or dampening signal) and the AC electrical power produced by AC generator 2. In this way, system 1 may configure synch circuit 4 and AC generator 2 to work in parallel”. This shows that since switches 5B and 5E are both closed, motor 6A is connected to both generator 2 and motor inverter circuit 4.   

Conclusion










































Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832